Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Dec 20, 2021 have been fully considered but they are not persuasive. 
On page 12 of the Remark, applicant asserts “Turning to Jiang, Applicant submits that Jiang fails to cure the above-discussed deficiencies of Lalena. Jiang discloses an approach where shear waves may be generated via a vibrator. See Jiang at paragraphs [0034]-[0035], for example. However, whether or not Jiang recognizes the use of a vibrator to generate shear waves, no disclosure or suggestion can be found in Jiang that the vibrator is controlled based on a size and a position of the region of interest as claimed. Thus, Applicant submits that Jiang fails to cure the deficiencies of Lalena with regard to "acquiring, with a vibrator of the scanning apparatus and the ultrasound transducer, an elastic image of tissue within the region of interest, wherein the vibrator is controlled based on a size and a position of the region of interest to generate shear waves towards the region of interest that are used to acquire the elastic image," as is claimed in claim 1”.
Response: Examiner respectfully disagrees with Applicant’s argument. Jiang on para [0007] disclose “an ultrasound probe comprising a vibrator and an ultrasound transducer provided with multiple array elements…..based on the determined region of interest, control the vibrator to drive the ultrasound transducer to vibrate to generate a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest”.  Jiang further disclose in para [0089] the controller and processor control the 
Applicant’s arguments focused mainly on claim 1 as amended, and the rest of the arguments with respect to remaining claims stand and fall with claim 1.  Nevertheless, applicants’ arguments have been considered but are moot because the new ground of rejection does rely on reference applied in the prior rejection of record for teaching the claim limitation.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20210022711 A1) in view of Lalena (US20180055479 A1).
Regarding claim 1, Jiang teaches a method, comprising: acquiring, with an ultrasound transducer of a scanning apparatus during an ultrasound scan of a patient, an ultrasound image (see Fig.3, para [0006]; “where the ultrasound probe comprises an ultrasound transducer provided with multiple array elements; obtaining an ultrasound image of the body tissue under examination according to the first ultrasound echo signal”); acquiring, with a vibrator of the scanning apparatus and the ultrasound transducer (see para [0007]; “an ultrasound probe including a vibrator and an ultrasound transducer provided with multiple array elements, where the vibrator is able to drive the ultrasound transducer to vibrate to generate a shear wave in a body tissue under examination”), an elastic image of tissue within the region of interest (see para [0073]; “When the scanning is continued to obtain the elasticity parameters in these areas, more frames of two-dimensional elasticity images may be obtained”), wherein the vibrator is controlled based on a size and a position of the region of interest to generate shear waves towards the region of interest (see para [0011]; “control the vibrator to drive the ultrasound transducer to vibrate to generate the shear wave in the body tissue under examination….. based on the determined region of interest, control the vibrator to drive the ultrasound transducer to vibrate to generate a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest” Examiner interprets that the determined region of interest could be a specific shape that has a specific size,  see also para [0089]; “For example, the control and data processor 200 may control the vibrator 110 provided in the ultrasound probe 100 to drive the ultrasound transducer 150 to vibrate to generate the shear wave propagating in the region of interest, or control a separate vibrator that is provided separately from the ultrasound probe 100 to vibrate to generate the shear wave propagating in the region of interest. In this process, based on the position of the region of interest determined on the ultrasound image, the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest, thereby improving the accuracy and reliability of elasticity measurement”) that are used to acquire the elastic image (see para [0085]; “Thereafter, a region of interest may be determined based on the ultrasound image, and the elasticity of the body tissue in the region of interest may be measured, as shown in FIG. 8”); and displaying, with a display device, the elastic image (see para [0050]; “In step S006, the elasticity parameters and/or the ultrasound images of the body tissue under examination may be displayed”). However, Jiang does not teach as further claimed but 
see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”), a region of interest within the ultrasound image including a possible tumor (see Fig4 and 5; disclose possible tumor see also para [0044]; “Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Jiang in order to improve the accuracy and reliability of elasticity measurement (see para [0089]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Jiang in the combination further teach wherein the elastic image of the tissue quantifies a response of the tissue to the shear waves (see para [0094]; “In step S025, the control and data processor 200 may calculate the elasticity parameter representing the elasticity of the body tissue in the region of interest according to the propagation path of the shear wave in the region of interest”).  
Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Lalena in the combination further teach wherein an amplitude of the shear waves is increased or decreased based on the size and the position of the region of interest (see para [0046]; The shear wave speed is governed by the shear modulus of tissue which is highly sensitive to physiological and pathological structural changes of tissue. Variation of the shear modulus may range over several orders of magnitude depending on the structure and state of tissue. This variation of the shear wave speed increases in many tissues in the presence of disease, e.g. known cancerous or tissues can be significantly stiffer than normal tissue).
Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Jiang in the combination further teaches further comprising adjusting a position of the vibrator relative to the region of interest prior to controlling the vibrator to generate the shear waves towards the region of interest (see para [0089]; “the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest”).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Lalena in the combination further teaches further comprising, during the ultrasound scan: adjusting a position of the ultrasound transducer (see para [0088]; “The transducer can curve or adjust angularly at each section, or may be variably rigid, with a hinge mechanism adjustable over a series of one or more sections”) from a first position wherein the ultrasound image is acquired to a second position; acquiring, with the ultrasound transducer at the second position, a second ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions”); detecting, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”), a second region of interest within the second ultrasound image including a possible tumor (see Fig4 and 5; disclose possible tumor see also para [0044]; “Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”); and acquiring, with the ultrasound transducer, a second elastic image of tissue within the second region of interest (see para [0044]; “Elastography mode: this mode maps the elastic properties of soft tissue. Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease”).
Regarding claim 9, Jiang in the combination further teach a method, comprising: during an ultrasound scan of a volume of interest (see para [0018]; “FIG. 5 schematically shows the scanning process in one embodiment”), controlling an ultrasound transducer of a scanning apparatus (see para [0027]; “The control and data processor 200 may control the ultrasound transducer 150 to transmit ultrasound waves to the body tissue under examination to track the shear waves”) to acquire a plurality of ultrasound images corresponding to two-dimensional slices across the volume of interest (see para [0096]; “the control and data processor 200 may obtain the elasticity image of the entire region of interest, such as a two-dimensional elasticity image”); controlling the ultrasound transducer and a vibrator of the scanning apparatus (see para [0007]; “a control and data processor which is configured to control the ultrasound transducer and the vibrator and process data obtained by the ultrasound transducer”) to acquire an elastic image of tissue within the region of interest (see para [0085]; “Thereafter, a region of interest may be determined based on the ultrasound image, and the elasticity of the body tissue in the region of interest may be measured, as shown in FIG. 8”) ; wherein the vibrator is controlled based on a size and a position of the region of interest to see para [0011]; “control the vibrator to drive the ultrasound transducer to vibrate to generate the shear wave in the body tissue under examination….. based on the determined region of interest, control the vibrator to drive the ultrasound transducer to vibrate to generate a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest” Examiner interprets that the determined region of interest could be a specific shape that has a specific size,  see also para [0089]; “For example, the control and data processor 200 may control the vibrator 110 provided in the ultrasound probe 100 to drive the ultrasound transducer 150 to vibrate to generate the shear wave propagating in the region of interest, or control a separate vibrator that is provided separately from the ultrasound probe 100 to vibrate to generate the shear wave propagating in the region of interest. In this process, based on the position of the region of interest determined on the ultrasound image, the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest, thereby improving the accuracy and reliability of elasticity measurement”). 
Lalena in the combination further teach evaluating, with an artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”), each ultrasound image of the plurality of ultrasound images to detect whether a potential tumor is depicted in the plurality of ultrasound images (see Fig4 and 5; disclose possible tumor see also para [0044]; “Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”); and responsive to detecting a region of interest including the potential tumor in an ultrasound image of the plurality of ultrasound images (see para [0044]; “this mode maps the elastic properties of soft tissue. Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”). 
Regarding claim 10, the rejection of claim 9 is incorporated herein. Jiang in the combination further teaches controlling the ultrasound transducer to acquire the elastic image of the tissue within the region of interest after acquiring the ultrasound image and prior to acquiring other ultrasound images of the plurality of ultrasound images (see para [0010]; “obtaining an ultrasound image of the body tissue under examination according to the first ultrasound echo signal; displaying the ultrasound image; determining a region of interest in the ultrasound image; based on the determined region of interest, generating a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest”).
Lalena in the combination further teach further comprising evaluating each ultrasound image with the artificial intelligence model upon acquisition of each ultrasound image (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”). 
Regarding claim 14, Jian in the combination further teach a system, comprising: an ultrasound transducer (see Abstract); a display device; a vibrator (see para [0007]; “an ultrasound probe including a vibrator and an ultrasound transducer provided with multiple array elements…a display device which is configured to display data output by the control and data processor”); and a computing device communicatively coupled to the ultrasound transducer and the display device (see para [0087]; “For example, the user can select or draw the range of the region of interest on the ultrasound image displayed on the display 300 through the human-computer interaction device, such as drawing a frame for defining the region of interest, etc., and the control and data processor 200 may receive the input of the user and determine the region of interest on the ultrasound image according to the input”), the computing device configured with instructions in non-transitory memory that when executed cause the computing device to (see para [0099]; “The computer instructions may be stored in a computer-readable storage medium, or be transmitted from one computer-readable storage medium to another computer-readable storage medium”).

Claims 5,7-8, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lalena as applied to claims above, and further in view of Park et al. (US 20150148674 A1).
Regarding claim 5, the rejection of claim 1 is incorporated herein. The combination of Jiang and Lalena as a whole does not teach as further claimed, but
Park et al. teach wherein a shape of the shear waves is adjusted based on the size and the position of the region of interest (see para [0173]; “the probe 1010 may transmit the first ultrasound signal pushing the object 10 to the object 10, thereby inducing a shear wave where shear is the chance of shape, without change of volume”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park et al. in order the probe transmit an ultrasound signal tracing the shear wave to the object, and receive a response signal to the ultrasound signal from the object (see para [0173]).
Regarding claim 7, the rejection of claim 6 is incorporated herein. Lalena in the combination further teaches further comprising, during the ultrasound scan: adjusting the position of the ultrasound transducer to a third position; acquiring, with the ultrasound transducer at the third position, a third ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position); detecting, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”).  
Park et al. in the combination further teach an absence of a possible tumor within the third ultrasound image; and responsive to detecting the absence of a possible tumor within the third ultrasound image, not acquiring an elastic image with the ultrasound transducer at the third position (see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”). 
Regarding claim 8, the rejection of claim 1 is incorporated herein.  Park et al. in the combination further teach further comprising displaying, with the display device, the ultrasound image, wherein the elastic image is superimposed over the ultrasound image at the region of interest (see para [0082]; “the ultrasound apparatus 1000 may display a B mode image to overlap on the elastography image. In this case, the ultrasound apparatus 1000 may display the elastography image on the B mode image in a semi-transmissive state”).
Regarding claim 11, the rejection of claim 9 is incorporated herein. Park et al. in the combination further teach wherein controlling the ultrasound transducer to acquire the elastic image of the tissue within the region of interest comprises controlling the ultrasound transducer to image deformation of the tissue responsive to the shear waves (see para [0180]; “The image generating unit 1032 according to an embodiment may generate a 3D ultrasound image via volume-rendering of volume data and may also generate an elastrography which visualizes deformation of the object 10 due to a pressure”).
Regarding claim 12, the rejection of claim 11 is incorporated herein. Jiang teaches  further comprising controlling a vibrator to generate the shear waves towards the tissue within the region of interest (see para [0007]; “where the vibrator is able to drive the ultrasound transducer to vibrate to generate a shear wave in a body tissue under examination”), the vibrator mounted to a frame wherein the ultrasound transducer translates across an opening defined by the frame during the ultrasound scan (see Fig.5, para [0027]; “At this time, the vibrator 110 may drive the ultrasound transducer 150 to vibrate, so as to generate a shear wave in the body tissue under examination which propagates from the contact position of the body tissue with the ultrasound transducer 150 to the inside of the body tissue under examination”).
Park et al. in the combination further teaches wherein the elastic image of the tissue quantifies the deformation of the tissue responsive to the shear waves (see para [0180]; “The image generating unit 1032 according to an embodiment may generate a 3D ultrasound image via volume-rendering of volume data and may also generate an elastrography which visualizes deformation of the object 10 due to a pressure”). 
Regarding claim 13, the rejection of claim 8 is equally applicable here.
Regarding claim 20, the rejection of claim 5 is equally applicable here.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lalena as applied to claim(s) above and further in view of Hennersperger et al. (US 20210085287 A1).
Regarding claim 15, the rejection of claim 14 is incorporated herein. The combination of Jiang and Lalena as a whole does not teach as further claimed, but 
Hennersperger et al. teach further comprising a housing wherein the ultrasound transducer is mounted within a frame of the housing (see para [0023]; “the catheter tip comprising an ultrasound transducer array enclosed within an acoustic housing, wherein the distal end of the catheter is configured to be inserted into and guided to a site of a procedure in a vasculature, and wherein the ultrasound transducer array is rotatable within the acoustic housing while transmitting ultrasound pulses and receiving ultrasound echoes from the surrounding vasculature”), and a motor configured to adjust a position of the ultrasound transducer relative to the frame of the housing (see para [0099]; “The ultrasound module 407 can also have the rotary motor 502-1 coupled through an inner core of the catheter shaft 405. The rotary motor 502-1 can be configured to control the rotation of the catheter tip 404 and synchronize the rotation with the transducer firing based on the plan of the procedure. The synchronization can be achieved by having the ultrasound system 502-2 providing the necessary trigger signals to the rotary motor 502-1 and the rotating ultrasound transducer array 501-2”), wherein the computing device is further configured with executable instructions in the non-transitory memory that when executed cause the computing device to, during the ultrasound scan: control the motor to adjust the position of the ultrasound transducer from a first position wherein the ultrasound image is acquired to a second position (see para [0006]; “and a console comprising: a rotary motor connected via the catheter shaft to the ultrasound transducer array to enable a rotation or a positioning of the ultrasound transducer array within the acoustic housing such that the ultrasound transducer array captures data continuously over a 360 degree angle circumferentially around the catheter tip” see also para [0010]; “The ultrasound module may be configured to determine and control rotation of the ultrasound transducer array and firing of ultrasound pulses by the ultrasound transmitters in the ultrasound transducer array, supporting ultrafast imaging (planewave, diverging wave) along conventional scanline imaging”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Hennersperger et al. in order to capture and reconstruct information of tissue structure around the catheter tip for generation of the three-dimensional (see para [0010]).

Regarding claim 16, the rejection of claim 15 is incorporated herein. 
Hennersperger et al. in the combination further teach where in the vibrator is mounted to the frame of the housing (see para [0009]; “wherein the first concentric catheter is connected to the ultrasound transducer array and to the connector such that the first concentric catheter is rotatable from outside the catheter tip and is configured to rotate the ultrasound transducer array within the acoustic housing in the catheter tip; and a second concentric catheter comprising internal electrical wiring to electrically connect the ultrasound transducer array in full (i.e. each transducer element) to the connector and to the acoustic housing”).  
Regarding claim 17, the rejection of claim 16 is incorporated herein. The limitations recited in claim 17 have been addressed in claim 15 with respect to the discussion of the Hennersperger et al reference.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Lalena in view Hennersperger et al. as applied to claim(s) above and further in view of Parks et al.
Regarding claim 18, the rejection of claim 15 is incorporated herein. 
Lalena in the combination further teach wherein an amplitude of the shear waves is increased or decreased based on the size and position of the region of interest to acquire the elastic image (see para [0046]; The shear wave speed is governed by the shear modulus of tissue which is highly sensitive to physiological and pathological structural changes of tissue. Variation of the shear modulus may range over several orders of magnitude depending on the structure and state of tissue. This variation of the shear wave speed increases in many tissues in the presence of disease, e.g. known cancerous or tissues can be significantly stiffer than normal tissue), but the combination of Jiang, Lalena, and Hennersperger as whole fails to teach as further claimed, but 
Park et al. teach wherein a shape of the shear waves is adjusted based on the size and the position of the region of interest (see para [0173]; “the probe 1010 may transmit the first ultrasound signal pushing the object 10 to the object 10, thereby inducing a shear wave where shear is the chance of shape, without change of volume”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park et al. in order the probe transmit an ultrasound signal tracing the shear wave to the object, and receive a response signal to the ultrasound signal from the object (see para [0173]).
Regarding claim 19, the rejection of claim 15 is incorporated herein. 
Lalena in the combination further teaches adjust the position of the ultrasound transducer to a third position; acquire, with the ultrasound transducer at the third position, a third ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position); detect, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”). 
Park et al. in the combination further teach an absence of a possible tumor within the third ultrasound image; and responsive to detecting the absence of a possible tumor within the see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668